UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
AMERICAN CIVIL LIBERTIES UNION, )
                                    )
AMERICAN CIVIL LIBERTIES UNION )
  FOUNDATION,                       )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )               Civil Action No. 08-00437 (RCL)
                                    )
DEPARTMENT OF DEFENSE,              )
                                    )
CENTRAL INTELLIGENCE AGENCY, )
                                    )
                  Defendants.       )
____________________________________)


                                           ORDER

       For the reasons set forth in the accompanying memorandum opinion, it is hereby

       ORDERED that defendants’ Motion [21] for Summary Judgment is GRANTED.

Judgment is hereby entered dismissing this case with prejudice.

       SO ORDERED.



       Signed by Royce C. Lamberth, Chief Judge, on October 16, 2009.